Case 1:19-cr-10104-ADB Document 268-2 Filed 09/11/20 Page 1 of 2

Dear Judge Burroughs

My name is Shaatrona Sims. | currently live in Brockton with my children. | am 30 years old. | work for
DMH(Department of Mental Health) at 12 Prescott St in Arlington as an overnight group caretaker and
part time at Neiman Marcus in Copley Place. | have two amazing kids with Diovanni Carter,Diovanni
Carter Jr. age 10, and Dior Carter, age 1. Diovanni is my Fiancé. | have known Diovanni for a total of
17 years, and | have been with him for the last 15 Years.

Diovanni has played a major role in our oldest son Diovanni Jr’s life. They have a very close bond.
When it comes to the kids | have with Diovanni, he has always been a provider, no questions asked.
We had little Diovanni when were young kids ourselves, only nineteen, but Diovanni has always been
there for his family.

Although Diovanni has had a very difficult and traumatic life, he has always been willing to give the
shirt off his back if needed to help the next person. Me and Diovannni have a very close relationship.
He is my best friend and it’s very difficult being away from him emotionally and physically. When
Diovanni was home he helped out a lot with the kids and helped pay our living expenses. | have no
help now and it’s a very difficult time for me and my kids with him gone.

Diovanni had a very rough upbringing and sometimes | ask myself how he manages to still be so
graceful, smart, and kindhearted with the difficulties he faced growing up. One painful relationship is
the relationship he has with his mother (Lori Major). He has tried time and time again to reconcile
with her but she’s too caught in her own confusion and mental illness. She can’t see them fixing their
relationship now. | really don’t understand why she gave up on him at such a early age, | believe
truly that’s his biggest downfall-- trying to mend and fix a relationship with a person who just isn’t
mentally healthy. | feel that’s why he goes off base in trying to find that love he was missing. | believe
that Diovanni needs some counseling and to have a healing process to get over the damage caused by
this relationship.

Diovanni has also dealt with a lot of death, mainly the murder of his best friend Kenny. The death of
Kenny really changed Diovanni for the better. He also got shot 3 times in 2015 and still managed to
work and take the higher road for his family.

I’m not saying Diovanni is perfect. What | am saying is he has had a very rough upbringing and
despite all he’s been through he still wants to do better. He takes responsibility for his bad decisions
and flaws and just wants to be a better person overall in all areas. He’s very positive every day that
we speak. He is still very active in little Diovanni’s schoolwork. The whole time COVID-19 has been

EXHIBIT 2
 

Case 1:19-cr-10104-ADB Document 268-2 Filed 09/11/20 Page 2 of 2

here he uses he rec time to call little Diovanni and help him with his homework. He still tries to be
active. Although he is in jail, that is never an excuse for him.

I’m asking for understanding and to give Diovanni less time, not for myself or Diovanni but for my
two young sons who need their father in a time and day that we live in when black men more than
ever need to guide their kids and show them the higher road. It can’t just be me, it has to be us both.
More than anything they need him to love protect and honor them, to let them know about the bad
mistakes he made so they never have to follow in those footsteps. I just don’t want my kids to be
stripped of their father. It hurts me to know little Diovanni cries at night as a result of his dad not
being home. I’ve had to put little Diovanni in counseling at school with his father being absent. It’s
had an effect on him with school. | also want Dior to have just as tight of a bond as little Diovanni has
with his dad. Thank you for listening.

~ > Respectfully,

Vem 1413 [20

Shaatrona Sims
